Filed 8/21/20 P. v. Appling CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077052

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCE389847)

CAMILLE APPLING,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Patricia K. Cookson, Judge. Affirmed.
         Camille Appling, in pro. per.; and Arielle Bases, under appointment by
the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         A jury convicted Camille Appling of one count of elder abuse (Pen.

Code,1 § 368, subd. (b)(1); count 1) and assault with force likely to cause great
bodily injury (§ 245, subd. (a)(4); count 2). The court sentenced Appling to a




1        All further statutory references are to the Penal Code.
three-year term for count 1 but suspended the execution of the sentence and

granted Appling probation on various terms and conditions.2
      Appling filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks this court to review the
record for error as mandated by Wende. We offered Appling the opportunity
to file her own brief on appeal. Appling has responded with a lengthy
supplemental brief raising a number of matters outside the record on appeal
as well as challenges to the credibility of the victim in the case.
                           STATEMENT OF FACTS
      In March 2019, Appling and her son were living with her grandmother
(the victim). The victim was 78 years old at the time of the event in this case.
Appling and the victim got into an argument which led to a physical
encounter. Appling threw the victim onto a bed and choked her for several
seconds using both hands.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record as mandated by Wende. To assist the court in
its review of the record, and in compliance with Anders v. California (1967)
386 U.S. 738 (Anders), counsel has identified multiple possible issues that
were considered in evaluating the potential merits of this appeal:
      1. Whether there was enough evidence of force likely to cause great
bodily injury;
      2. Whether there was sufficient evidence to prove elder abuse (§ 368,
subd. (b)(1));


2     The sentence on count 2 was stayed under section 654.
                                        2
      3. Whether the trial court erred when it allowed an expert witness to
testify about strangulation;
      4. Whether the court erred and abused its discretion in allowing the
911 recording to be played to the jury; and
      5. Whether the trial court erred and abused its discretion in excluding
evidence of Appling’s membership in nonprofit organizations.
      In her supplemental brief, Appling contends the victim lied and that in
reality, Appling was the victim of an assault. She has included letters of
support, the transcript of the 911 call, and pictures of herself and her son.
We have carefully reviewed her submission but find it does not identify any
arguable issues for reversal on appeal.
      We have reviewed the entire record as required by Wende and Anders.
We have carefully considered the multiple possible issues raised by Appling’s
brief. In light of the record, none of the possible issues rises to the level of
arguable issues for reversal on appeal, nor have we discovered any arguable
issues in the remainder of the record.
      Competent counsel has represented Appling on this appeal.




                                         3
                            DISPOSITION
    The judgment is affirmed.




                                          HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




GUERRERO, J.




                                 4